Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 9, 2015

                                      No. 04-15-00575-CV

                     B&P DEVELOPMENT, LLC and Chad H. Foster Jr.,
                                  Appellants

                                                v.

                               KNIGHTHAWK, LLC, Series G,
                                      Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 29842
                         Honorable Stephen B. Ables, Judge Presiding

                                         ORDER
       The reporter’s record was due October 23, 2015. On October 30, 2015, the court reporter
filed a notification of late record stating that her other duties preclude her from working on the
record and that she has not yet made arrangements for payment of the record with appellants’
counsel. She asks that we grant her an extension of time to complete the record until February
29, 2016 – a total of 129 days from the original due date. We GRANT the request in part, but
DENY it in part. We ORDER the court reporter to file the reporter’s record in this court on or
before February 22, 2016 – 120 days from the original due date. We advise the reporter that no
further extensions of time to file the record will be granted absent written proof of extraordinary
circumstances.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court